Exhibit 10.2
FIRST POTOMAC REALTY TRUST
RESTRICTED STOCK AGREEMENT
     This RESTRICTED STOCK AGREEMENT, is entered into as of February 23, 2010
(the “Agreement”), by and between, First Potomac Realty Trust, a Maryland real
estate investment trust (the “Company”), and ___(the “Recipient”). Capitalized
terms used but not otherwise defined in this Agreement shall have the respective
meanings set forth in the First Potomac Realty Trust 2009 Equity Compensation
Plan, as amended (the “Plan”).
     WHEREAS, on February 23, 2010 (the “Date of Grant”), the Compensation
Committee (the “Committee”) of the Board of Trustees (the “Board”) of the
Company approved the grant of a Restricted Stock Award pursuant to which the
Recipient shall receive shares of the Company’s Class A Common Stock, par value
$.01 per share (“Common Stock”), pursuant to and subject to the terms and
conditions of the Plan.
     NOW, THEREFORE, in consideration of the Recipient’s services to the Company
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
     1. Number of Shares; Restrictions. The Company hereby grants the Recipient
a Restricted Stock Award (the “Stock Award”) of ___shares of Common Stock (the
“Restricted Shares”) pursuant to the terms of this Agreement and the provisions
of the Plan. The Restricted Shares may not be sold, assigned, transferred,
pledge, hypothecated or otherwise disposed of and shall be subject to a risk of
forfeiture until the lapse of the Restricted Period, as defined in Section 2
below.
     2. Lapse of Restrictions; Restricted Period. Except as otherwise provided
in the Recipient’s Employment Agreement with the Company, the restrictions set
forth in Section 1 above shall lapse and a portion of the Restricted Shares
shall become unrestricted and freely tradable only as follows: (i) 25% of the
Restricted Shares on the day (the “First Measurement Date”) on which the Total
Return to the Company’s shareholders for the period beginning February 23, 2010
through the First Measurement Date shall equal at least 40% for ten
(10) consecutive Business Days; provided, however, the First Measurement Date
shall not occur later than February 23, 2016;
     (ii) 25% of the Restricted Shares on the day (the “Second Measurement
Date”) on which the Total Return to the Company’s shareholders for the period
beginning February 23, 2010 through the Second Measurement Date shall equal at
least 50% for ten (10) consecutive Business Days; provided, however, the Second
Measurement Date shall not occur later than February 23, 2017;

 



--------------------------------------------------------------------------------



 



     (iii) 25% of the Restricted Shares on the day (the “Third Measurement
Date”) on which the Total Return to the Company’s shareholders for the period
beginning February 23, 2010 through the Third Measurement Date shall equal at
least 65% for ten (10) consecutive Business Days; provided, however, the Third
Measurement Date shall not occur later than February 23, 2019; and
     (iv) 25% of the Restricted Shares on the day (the “Fourth Measurement
Date”) on which the Total Return to the Company’s shareholders for the period
beginning February 23, 2010 through the Fourth Measurement Date shall equal at
least 80% for ten (10) consecutive Business Days; provided, however, the Fourth
Measurement Date shall not occur later than February 23, 2020.
     In the event the First Measurement Date does not occur on or before
February 23, 2016, Recipient shall forfeit 25% of the Restricted Shares on that
date. In the event the Second Measurement Date does not occur on or before
February 23, 2017, Recipient shall forfeit 25% of the Restricted Shares on that
date. In the event the Third Measurement Date does not occur on or before
February 23, 2019, Recipient shall forfeit 25% of the Restricted Shares on that
date. In the event the Fourth Measurement Date does not occur on or before
February 23, 2020, Recipient shall forfeit 25% of the Restricted Shares on that
date.
     For purposes of this Agreement, Sections 2(i), 2(ii), 2(iii) and 2(iv)
shall be referred to collectively as the “Restricted Period” and “Total Return”
shall mean, for the applicable period, the cumulative total return for the
Restricted Shares over such period, as measured by (i) the sum of (a) the
cumulative amount of dividends paid in respect of the Restricted Shares for such
period (assuming that all cash dividends are reinvested in Common Stock as of
the payment date for such dividend, based on the closing price of a share of
Common Stock on the dividend payment date), and (b) an amount equal to (x) the
closing price of a share of Common Stock at the end of such period, minus
(y) the closing price of a share of Common Stock on February 23, 2010 ($13.42),
divided by (ii) the closing price of a share of Common Stock on February 23,
2010 ($13.42).
     3. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Restricted Stock, and in the event of a Change of
Control, the Committee may take such actions as it deems appropriate pursuant to
the Plan. Notwithstanding the preceding sentence, if a Change of Control occurs,
all of the Restricted Stock shall become immediately unrestricted and freely
transferable by the Recipient on the date of the Change of Control.
     4. Rights of Stockholder. From and after the Date of Grant and for so long
as the Restricted Stock is held by or for the benefit of the Recipient, the
Recipient shall have all the rights of a stockholder of the Company with respect
to the Restricted Stock, including but not limited to the right to receive
dividends and the right to vote such Restricted Stock. Dividends paid on
Restricted Stock shall be paid at the dividend payment date for the Common Stock
in cash or shares of Common Stock. Stock distributed in connection with a Common
Stock split or Common Stock dividend shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Common Stock has been distributed.

 



--------------------------------------------------------------------------------



 



     5. Termination of Employment. Except as otherwise provided in the
Recipient’s Employment Agreement with the Company, in the event that Recipient
ceases to be employed by the Company for any reason prior to the lapse of the
Restricted Period, then the Restricted Stock and any accrued but unpaid
dividends that are at that time subject to restrictions set forth herein shall
be forfeited to the Company without payment of any consideration by the Company,
and neither the Recipient or any of his or her successors, heirs, assigns, or
personal representatives shall thereafter have any further rights or interests
in such shares of Restricted Stock or certificates.
     6. Miscellaneous.
     (a) Entire Agreement. The Recipient’s Employment Agreement with the
Company, this Agreement and the Plan contain the entire understanding and
agreement of the Company and the Recipient concerning the subject matter hereof,
and supersede all earlier negotiations and understandings, written or oral,
between the parties with respect thereto.
     (b) Conflicting Provisions. This Agreement is made under and subject to the
provisions of the Plan, and all of the provisions of the Plan are hereby
incorporated by reference into this Agreement. In the event of any conflict
between the provisions of this Agreement and the provisions of the Plan, the
provisions of the Plan shall govern. By signing this Agreement, the Recipient
confirms that he or she has received a copy of the Plan and has had an
opportunity to review the contents thereof. Notwithstanding anything in this
Section 6(b) to the contrary, the provisions of the Recipient’s Employment
Agreement with the Company shall supersede any provisions of the Plan and this
Agreement.
     (c) No Guarantee of Continued Service. The Recipient acknowledges and
agrees that nothing herein shall be deemed to create any implication concerning
the adequacy of the Recipient’s services to the Company or any of its
subsidiaries or shall be construed as an agreement by the Company or any of its
subsidiaries, express or implied, to employ the Recipient or contract for the
Recipient’s services, to restrict the right of the Company or any of its
subsidiaries to discharge the Recipient or cease contracting for the Recipient’s
services or to modify, extend or otherwise affect in any manner whatsoever, the
terms of any employment agreement or contract for services that may exist
between the Recipient and the Company or any of its subsidiaries.
     (d) Assignment and Transfer. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Recipient under this
Agreement may not be sold, assigned, encumbered, pledged, or otherwise
transferred except in the event of the death of the Recipient, by will or by the
laws of descent and distribution. In the event of any attempt by the Recipient
to sell, assign, encumber, pledge or otherwise transfer its rights and interests
hereunder, except as provided in this Agreement, or in the event of the levy or
any attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Restricted Shares by notice to the
Recipient, and the Restricted Stock and all rights hereunder shall thereupon
become null and void. The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company. This Agreement may be
assigned by the Company without the Recipient’s consent.

 



--------------------------------------------------------------------------------



 



     (e) Captions. The captions and section numbers appearing in this Agreement
are inserted only as a matter of convenience. They do not define, limit,
construe or describe the scope or intent of the provisions of this Agreement.
     (f) Counterparts. This Agreement may be executed in counterparts, each of
which when signed by the Company or the Recipient will be deemed an original and
all of which together will be deemed the same agreement.
     (g) Notices. Any notice to the Company provided for in this Agreement shall
be addressed to the Company in care of the General Counsel at the headquarters
of the Company, and any notice to the Recipient shall be addressed to the
Recipient at the current address shown on the payroll of the Company, or such
other address as the Recipient may designate to the Company in writing pursuant
to the procedures of this Section 6(g). Any notice shall be given by personal
delivery, by first class U.S. Mail, or by facsimile.
     (h) Amendments. Subject to the provisions of the Plan, this Agreement may
be amended or modified at any time by an instrument in writing signed by the
parties hereto.
     (i) Governing Law. This Agreement and the rights of all persons claiming
hereunder will be construed and determined in accordance with the laws of the
State of Maryland without giving effect to the choice of law principles thereof.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  FIRST POTOMAC REALTY TRUST    
 
           
Attest:
           
 
           
 
  By:        
 
           
 
                RECIPIENT    
 
                          Name    

 